Name: Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species
 Type: Directive
 Subject Matter: means of agricultural production;  trade policy;  agricultural activity
 Date Published: 1988-12-31

 Avis juridique important|31988L0661Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species Official Journal L 382 , 31/12/1988 P. 0036 - 0038 Finnish special edition: Chapter 3 Volume 28 P. 0096 Swedish special edition: Chapter 3 Volume 28 P. 0096 COUNCIL DIRECTIVE of 19 December on the zootechnical standards applicable to breeding animals of the porcine species (88/661/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the breeding and production of animals of the porcine species occupy a very important place in Community agriculture; whereas they may be a source of income for part of the agricultural population; Whereas production of animals of the porcine species should be encouraged; whereas satisfactory results in this field depend to a large extent on the use of pure-bred or hybrid breeding animals; Whereas most Member States have hitherto endeavoured, as part of their national breeding policies, to promote the production of livestock meeting specific zootechnical standards; whereas the existence of disparities in the implementation of these policies may hinder intra-Community trade; Whereas, if these disparities are to be removed, thereby increasing agricultural productivity in this sector, intra-Community trade in all breeding pigs must be progressively liberalized; whereas the total liberalization of trade presupposes subsequent further harmonization, in particular with regard to approval for breeding and criteria governing entry in herd-books or registers; Whereas it must be possible for Member States to require certificates drawn up in accordance with a Community procedure to be presented; Whereas implementing measures should be taken; whereas, for the application of such measures, a procedure should be laid down establishing close cooperation between Member States and the Commission within the Standing Committee on Zootechnics set up by the Council by Decision 77/505/EEC (4) Whereas, pending further Community decisions, Member States may continue to apply their national provisions in accordance with the general rules laid down in the Treaty; Whereas it must be ensured that breeding pigs cannot be imported from non-member countries subject to conditions which are more favourable than those applied within the Community; Whereas, bearing in mind the special conditions obtaining in Spain and Portugal, provision should be made for a further time limit for the implementation of this Directive, HAS ADOPTED THIS DIRECTIVE: CHAPTER I Definitions Article 1 For the purposes of this Directive, the following definitions shall apply: (a) pure-bred breeding pig: any animal of the porcine species, the parents and grandparents of which are entered or registered in a herd-book of the same breed and which is itself entered or registered and eligible for entry in such a herd-book: (b) hybrid breeding pig: any animal of the porcine species which fulfils the following criteria: 1. it is produced by deliberate cross-breeding: - between pure-bred breeding pigs of different breeds or lines, - between animals which are themselves the outcome of a cross between different breeds or lines, - or between pure-bred animals and animals belonging to one or other of the above categories; 2. it must be entered in a register; (c) herd-book: any book, file or data medium: - which is maintained either by a breeders' association officially approved by the Member State in which that association is established or by an official service of the Member State in question, Member States may, however, also provide that it be maintained by a breeding organization officially approved by the Member State in which that organization is established, - in which pure-bred breeding pigs of a specified breed are entered or registered with mention of their ancestors; (d) register: any book, file or data medium: - which is maintained either by a breeders' association, a breeding organization or a private undertaking officially approved by the Member State in which that association, organization or undertaking is established, or by an official service of the Member State in question, - in which hybrid breeding pigs are entered with mention of their ancestors. CHAPTER II Rules governing intra-Community trade in pure-bred breeding pigs Article 2 1. Member States may not prohibit, restrict or impede on zootechnical grounds: - intra-Community trade in pure-bred breeding pigs or in their semen, ova and embryos, - the establishment of herd-books, provided that they meet the conditions laid down pursuant to Article 6, - the official approval of breeders' associations or breeding organizations as referred to in Article 1(c), which establish or maintain herd-books in accordance with Article 6. 2. However, Member States may continue to apply their national provisions which comply with the general rules of the Treaty pending the entry into force of therelevant Community decisions referred to in Articles 3, 5 and 6. Article 3 The Council, acting by a qualified majority on a proposal from the Commission, shall adopt by not later than 31 December 1990 Community provisions for the approval of pure-bred breeding pigs for breeding. Article 4 1. Breeders' associations and/or breeding organizations as referred to in Article 1 (c) which are officially approved by a Member State and/or the official service of a Member State may not oppose the entry in their herd-books of pure-bred breeding pigs from other Member States, provided that they satisfy the requirements laid down in accordance with Article 6. 2. However, Member States may require or allow certain pure-bred breeding pigs dispatched from another Member State and having specific characteristics distinguishing them from the population of the same breed in the Member State of destination to be entered in a separate section of the herd-book for the breed to which they belong. Article 5 Member States may require pure-bred breeding pigs and the semen, ova and embryos of such animals to be accompanied at the time of their marketing by certificates drawn up in accordance with Article 6. Article 6 I. The following shall be determined in accordance with the procedure laid down in Article 11: - methods for monitoring performance and assessing the genetic value of pure-bred breeding pigs, - the criteria governing the establishment of herd-books, - the criteria governing entry in herd-books, - the criteria for approval and supervision of breeders' associations and/or breeding organizations as referred to in Article 1(c) which establish or maintain herd-books, - the certificate mentioned in Article 5. 2. Pending entry into force of the provisions provided for in paragraph 1, the monitoring referred to in the first indent of paragraph 1 officially carried out in each Member State and the herd-books shall be recognized by the other Member States. CHAPTER III Rules governing intra-Community trade in hybrid breeding pigs Article 7 1. Member States may not prohibit, restrict or impede on zootechnical grounds: - intra-Community trade in hybrid breeding pigs or the semen, ova and embryos of such animals, - the establishment of registers, provided that they meet the conditions laid down pursuant to Article 10, - the official approval of breeders' associations and/or breeding organizations and/or private undertakings as referred to in Article I(d) which establish or maintain registers in accordance with Article 10. 2. However, Member States may continue to apply their national provisions which comply with the general rules of the Treaty pending the entry into force of the relevant Community decisions referred to in Articles 8, 9 and 10. Article 8 The Council acting by a qualified majority on a proposal from the Commission shall, not later than 31 December 1990, adopt Community provisions for the approvalof hybrid breeding pigs for breeding. Article 9 Member States may require hybrid breeding pigs and the semen, ova and embryos of such animals to be accompanied at the time of their marketing by certificates drawn up in accordance with Article 10. Article 10 1. The following shall be determined in accordance with the procedure laid down in Article 11: - methods for monitoring performance and assessing the genetic value of hybrid breeding pigs, - the criteria governing the establishment of registers, - the criteria governing entry in registers, - the criteria governing the approval and moniroring of breeders' associations and breeding organizations and/or private undertakings as referred to in Article 1(d), establishing or maintaining registers, - the certificate mentioned in Article 9. 2. Pending entry into force of the provisions provided for in paragraph I, the monitoring referred to in the first indent of paragraph 1 officially carried out in each Member State and the registers shall be recognized by the other Member States. CHAPTER IV General provisions Article 11 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the chairman, either on his own initiative or at the request of a Member State, to the Standing Committee on Zootechnics (hereinafter referred to as 'the committee') set up by Decision 77/505/EEC. 2. Within the Committee the votes of Member States shall be weighted as provided for in Article 148(2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The committee shall deliver its opinion on such measures with in at ime limit set by the chairman according to the urgency of the matters concerned. Opinions shall be delivered by a majority of 54 votes. 4. The Commission shall adopt the measures and apply them immediately where they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 12 Pending the implementation of Community rules on the subject, the zootechnical conditions applicable to imports of pure-bred and hybrid breeding pigs from third countries must not be more favourable than those governing intra-Community trade. Article 13 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1991. They shall forthwith inform the Commission thereof. However the Kingdom of Spain and the Portuguese Republic shall dispose of a further period of two years within which to comply with this Directive, except in cases where the Council, acting by a qualified majority on a proposal from the Commission, decides to extend that derogation. Article 14 This Directive is addressed to the Member States. Done at Brussels, 19 Dec (1) OJ No C 44, 21. 2. 1980, p. 12. (2) OJ No C 147, 16. 6. 1980, p. 3. (3) OJ No C 182, 21. 7. 1980, p. 5. (4) OJ No L 206, 12. 8. 1977, p. 11.